External dimension of the area of freedom, security and justice (debate)
The next item is the report (Α6-0223/2007) by Mr Klich, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on an area of freedom, security and justice: Strategy on the external dimension, Action Plan implementing the Hague programme (2006/2111(ΙΝΙ).
rapporteur. - (PL) Madam President, this report was initially supposed to be a review of the Commission's Communication from 2005 on the strategy drawn up by the Council that year. However, during the course of the work it turned out that great progress has been made in creating an area of internal security, freedom and justice and that the work has gained new momentum. New documents have been drawn up, new decisions have been made and new action has been taken. Our situation today is very different to a year and a half ago.
That is why I have decided to look forward, rather than look back. This is also the attitude that both the Committee on Internal Market and Consumer Protection and the Committee on Foreign Affairs, which have worked on this report on closer cooperation, should take. Therefore, it should not seem strange that the report actually amounts to a set of recommendations for the Commission and the Council.
The report is based on two assumptions. First of all, in the modern world, internal and external security are intertwined, they influence each other and are really inextricably linked. Secondly, our legal systems and political attitude need to maintain a balance between civil liberties and the safety of our citizens. This means that if we want to ensure that our citizens are safe and free, both of these values must be promoted beyond the borders of the European Union, but a balance should always be struck between them.
Thus, our foreign policy must always take into account these principles and adapt its instruments, namely our common positions and actions, bilateral and multilateral agreements, accordingly. In other words, we should, for example, include both anti-terrorist and human rights clauses in our agreements with third countries. In its current cooperation with these countries, the European Union should promote both respect for human rights and the joint fight against international terrorism.
Here, in Parliament, we are also aware of the current limitations and barriers which restrict the effectiveness of the European Union in this field. They partly result from our complicated and unclear institutional structure, and partly from a lack of willingness to deepen European integration. Different procedures apply under each pillar to decisions concerning cooperation and external agreements. The joint Community police and judicial cooperation in criminal matters that we have been hearing about for a long time has yet to materialise. It must appear soon.
We expect the forthcoming EU summit to lead to an international conference which will, by the end of the year, produce a new draft treaty and that this treaty will give the Union a legal personality, abolish the current pillar structure, reduce the number of categories that apply to legislation and simplify and unify decision-making procedures.
However, before all this takes place, and before the treaty comes into force, as it may only come into force in 2009, the report proposes the application of a temporary clause, a passerelle, in accordance with Article 42 of the Treaty on European Union, in the field of police and judicial cooperation in criminal matters and the policy on legal immigration and the integration of foreigners. This would allow the Council and all of us to introduce the new Community mechanisms into these very important fields. In view of the pressure of immigration on our southern borders and the threat of organised crime on our eastern borders, the failure to make these decisions would be a serious political mistake.
As we are discussing the issue of borders, I would particularly like to draw the Commission's attention to paragraph 42, which mentions the need for a visa to enter the Unites States, and is particularly galling to European Union citizens. Once again, Parliament calls for this matter to be settled. Finally, I would like to warmly thank all of my collaborators, including those from my political group, the shadow rapporteurs from other political groups and Commissioner Franco Frattini, for their excellent and fruitful cooperation.
Madam President, Vice-President Wallström, ladies and gentlemen, the European Union has set itself the task of providing its citizens with an area of freedom, security and justice. The Union, however, cannot achieve this aim on its own. Free movement of persons and goods and Europe's economic strength and democratic stability have made the European Union a magnet for illegal immigration, organised crime, international drug-trafficking and even Islamist terrorism.
This means that we must reflect on how we can develop the existing mechanisms and approaches in the field of justice and home affairs and, as the rapporteur just mentioned, integrate them into the external relations of the EU.
I warmly welcome the great interest shown by the European Parliament in the external dimension of justice and home affairs and particularly in the aforementioned strategy, and the recommendations contained in your report, Mr Klich, provide important food for thought for the Council's deliberations on how to strengthen the role of the Union's policy on justice and home affairs in its external relations and make it even more effective.
The strategy for the external dimension of our justice and home-affairs policy sets out the objectives and line of approach in detail. One element of our cooperation with countries outside the EU is the support provided by the European Union to institutions and to capacity-building efforts. This is a long-term task, and progress in its performance is discussed within the joint institutions. The direct neighbours of the European Union play a particularly important role with regard to the security of the Union. This is why the action plans adopted jointly with our partner states as part of the European neighbourhood policy contain very comprehensive chapters on cooperation in the domains of justice and home affairs.
Among the countries involved in the European neighbourhood policy, Ukraine has a very special status, not only on account of its long common border with the EU. Cooperation with Ukraine in the fields of justice and home affairs is already far advanced. Another cornerstone was laid in Luxembourg on 11 June with the signing of a working agreement between Frontex and the Ukrainian border-guard service. In addition, visa-facilitation and readmission agreements were signed on 18 June.
The Union attaches special importance to close cooperation with neighbouring regions in the realm of migration. On the basis of its Global Approach to Migration, the European Union has greatly intensified its cooperation with the countries of Africa and the Mediterranean region over the past year and a half. The results are encouraging. Only two days ago, on 18 June, the General Affairs Council decided to extend the Global Approach to Migration to the neighbouring regions on the eastern and southern borders of the EU. Besides our direct neighbours, cooperation in the realm of justice and home affairs assumes particular importance in the context of the European Union's relations with its strategic partners, the United States and Russia. Accordingly, the report also deals with many aspects of this partnership.
In May 2005, Russia and the EU adopted four road maps for the creation of common areas. The common area of freedom, security and justice is the one in which the greatest progress has been achieved to date - a view shared by the Russian side. This, of course, includes the agreement on visas and readmission, which entered into force at the beginning of June.
At the last EU-Russia meeting of Justice and Home Affairs Ministers, Wolfgang Schäuble, the German Minister of the Interior, also openly addressed the issue of the Russian security forces' heavy-handed response to the demonstrations staged by the opposition in talks with his Russian counterpart, Rashid Nurgaliyev. Shortly after the Troika meeting of Justice and Home Affairs Ministers, the regular human-rights consultations with Russia also took place. During the German presidency, human-rights issues relating to Uzbekistan have also played a key role in the deliberations of the Subcommittee on Justice and Home Affairs.
Our last meeting with the United States focused sharply on the fight against terrorism, visa issues and issues of data protection, including the transmission of airline passenger data.
In the last few days the German Presidency has been continuing to do its utmost to bring about the conclusion of a new agreement on the transfer of passenger name records. The United States is not an easy negotiating partner, as we have learned from these discussions.
In addition, the German Presidency has also brought Europe's two strategic partners, the United States and Russia, round the table to discuss common security challenges. These include combating the drug trade, fighting terrorism and managing border security.
Another part of the report is devoted to the reinforcement of police and judicial cooperation. I believe the German Presidency has made considerable headway in improving cooperation within the European Union. Special mention should be made in this context of the agreement to bring many of the provisions of the Prüm Convention into the legislative framework of the EU.
Political agreement was also reached on the incorporation of Europol into the legal framework of the European Union. Frontex has also been considerably strengthened over the past six months.
Let me also highlight the framework decision on exchanges of data from criminal records between Member States, which was referred to in the Klich report.
The extent to which cooperation is possible with non-EU countries such as Russia depends on the level of data protection in those countries, and that will have to be examined on a case-by-case basis.
Global threats and phenomena can only be effectively combated through international cooperation. This strategy for the external dimension of justice and home-affairs policy is therefore indispensable to the creation of an area of freedom, security and justice. The Council will continue to rely on close cooperation, conducted in a spirit of mutual trust, with the committee and the European Parliament in the implementation and further development of this strategy.
Madam President, ladies and gentlemen, undoubtedly we all agree on the principle by which people's fundamental rights and freedoms can know no territorial borders. Unfortunately, organised crime and terrorism know no borders either. It is for this reason, as the rapporteur and the President-in-Office of the Council have said, that there is a growing link between the internal and international dimensions of European Union policies in the area of freedom, security and justice.
This means working together towards an important two-fold political objective: firstly, to strengthen an internal area of security guaranteeing fundamental rights and freedoms to citizens and residents of the European Union and a harmonisation of systems and rules to provide justice to those who need it, and secondly, to guarantee an international dimension that in some way provides an instrument for European Union foreign policy by strengthening the role of the law and the institutions, by promoting democratic values outside of our borders and by consolidating the institutions.
These are ambitious foreign policy objectives for the European Union, to be achieved through measures on security on the one hand and respect for fundamental freedoms and rights on the other. These two values can and must go hand in hand. As has been said, there can be no contradiction between guaranteeing security for citizens and all human beings, and at the same time guaranteeing respect for their fundamental freedoms. I believe that these common values must form the basis for our agreements, relations and partnerships with non-EU countries. When Europe plays a role on the international stage our policies must therefore include the promotion of human rights and democracy.
The report before us concerns fundamental matters that I fully support: improving democratic accountability, strengthening security and rights, guaranteeing citizens a higher level of protection against terrorism and organised crime, promoting cross-border cooperation among police forces and judicial authorities and developing an effective European Union immigration policy characterised by solidarity that must go beyond the borders of the European Union, a European asylum policy for those in need of international protection and a concerted effort to clamp down hard on people trafficking, which exploits the desperation of immigrants.
We are already part-way to achieving all this. European immigration policy is growing. Over the last few weeks I have put forward documents to Parliament and to the Council on opening up to economic migration and circular migration, promoting mobility and thus abandoning the solely repressive approach to migration policy, although it remains essential to combat all forms of illegality.
Just a few days ago I proposed a Green Paper on asylum policies, which will enable this Parliament and all interested parties to participate, so that by the beginning of next year I can present an action plan creating, as promised, a single European system on political refugee status by 2010.
There are thus many issues regarding immigration and asylum policies in which Europe already plays a role in the international arena. I believe that the Euro-Mediterranean dimension of Europe should be further strengthened in this area, just as Europe plays a part in the east, as regards the Balkans, the Caucasus and relations with the Russian Federation and Ukraine. We are already conducting activities in various sectors in this region, from people trafficking to the fight against the sexual exploitation of children and women and the fight against cybercrime, another issue that obviously knows no boundaries or borders and which must be tackled at international level.
Much has already been said on terrorism. Clearly, the fight against terrorism must continue using the means of the rule of law, but it is certainly necessary to pursue and improve international cooperation with the major world players.
For this reason, I very much welcome the fact that the rapporteur has highlighted the importance of decision-making processes that enable the European Union to make its own decisions. I very much welcome the reference to Article 42 of the Treaty, known as the 'bridging clause', but I believe that it is extremely important not to waste the opportunity presented by the next European Council to discuss the future institutional framework of the European Union and not to forget that, in the area of security, justice and fundamental freedoms, Europe cannot remain at a standstill. Europe must have the means to make decisions quickly, effectively and with greater democratic legitimacy, for example by assigning a greater role to this Parliament and to the European Union Court of Justice.
Finally, I would like to say a few words on Euro-Atlantic cooperation. As the President-in-Office of the Council has said, with the United States of America we have two sets of difficult negotiations in progress. One of these concerns the transfer of information on financial transactions, born out of the SWIFT affair, and the other concerns the transfer of information on passengers on flights to and from the United States. I hope that in both cases agreements can soon be reached guaranteeing both the certainty of our legal positions - therefore a European legal basis rather than reliance on bilateral relations - and a balance between the needs of the fight against terrorism and ensuring the confidentiality of personal data, both of which are key human rights. I hope that the United States will accept the balanced position that the German Presidency, with the Commission's support, has tried to put across and that these agreements will be reached by the end of this month, before the German Presidency comes to an end.
I have briefed the Chairman of the Committee on Civil Liberties, Justice and Home Affairs on the status of the negotiations. There are aspects that cannot yet be made public because the negotiations are still in progress, but I have endeavoured to provide the Chairman and the parliamentary group coordinators within the committee with frequent updates on the outcome of the talks.
draftsman of the opinion of the Committee on Foreign Affairs. - Madam President, this report was prepared under enhanced cooperation between the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Foreign Affairs. I am pleased to inform my colleagues that Mr Klich and I have agreed on a comprehensive text which, I believe, reflects the views of both committees. I very much thank Mr Klich for his time, cooperation and flexibility.
In addition to the many points made in the report, my main message to the Council and to the Commission would be as follows. Firstly, it is obvious that the internal stability of the EU is to a degree dependent on external factors, such as the situation in neighbouring countries. Secondly, no standard approach will work to improve the political situation in these countries, as the countries differ greatly in their economic, political and social realities. Thirdly, I therefore stress the need for a tailor-made approach towards neighbouring countries in EU policy in the area of freedom, security and justice.
This debate is now adjourned until 9 p.m.